     Case 2:21-mj-30207-DUTY ECF No. 1, PageID.1 Filed 05/04/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff

v.                                             Case No. 21-30207
                                               Originating No. 3:21-cr-36-18


ANTOINE PAIGE,

                Defendant.
_____________________________________/

                           GOVERNMENT’S PETITION
                       FOR TRANSFER OF DEFENDANT TO
                    ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

ANTOINE PAIGE, to answer to charges pending in another federal

district, and states:

       1. On May 04, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the District of North

Dakota based on an Indictment. Defendant is charged in that district with

violation of 21 U.S.C. §841(a)(1), and (b)(1)(C)- Conspiracy to Distribute and

Possess with Intent to Distribute Controlled Substances.
    Case 2:21-mj-30207-DUTY ECF No. 1, PageID.2 Filed 05/04/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney



                                                s/Regina McCullough___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                regina.mccullough@usdoj.gov
                                                (313) 226-9618



Dated: May 4, 2021
